Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-19 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2019, 1/27/2021 and 3/22/2022 are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma et al. (2017/0014200; IDS).

Regarding claim 1, Onuma teaches a system for supporting multi-probe guidance in medical procedures (e.g., The present invention relates to a medical support device for holding and positioning a needle. More specifically, the present invention relates to positioning of one or more needles in a puncture treatment. Onuma: [0002]), comprising: 
a medical guidance apparatus (e.g., A medical support device; Onuma: [0011] L.1) comprising: 
a rotatable portion which is rotatable around a first axis (e.g., a first rotational element having a first rotation axis and a first rotational degree of freedom; Onuma: [0011] L.2-3. A stationary portion of an annular, or ring shaped first rotational element 11 (also defined as a rotation mechanism) is attached to the base 15.  Onuma: [0036]); 
an arc guide  attached to or integrally formed with the rotatable portion, the arc guide having an arc shape which is centered around a second axis which is perpendicular to the first axis (e.g., a second rotational element having a second rotation axis and a second rotational degree of freedom that is attached to the first rotational element wherein the second rotation axis intersects with the first rotation axis; Onuma: [0011] L.3-7. A stationary portion of an arcuate second rotational element 12 (also defined as a rotation mechanism) is attached to a movable portion of the rotational element 11. Onuma: [0037] L.1-3;  the rotation axis 22 of the second rotational element 12 that represents the center of rotation of a movable portion of the second rotational element 12 is perpendicular to the rotation axis 21 of the first rotational element 11 that represents the center of rotation of the movable portion of the first rotational element 11.  Onuma: [0037] L.5-11); and 
a probe holder movably mounted on the arc guide (e.g., A needle guide 13 is attached to the movable portion of the second rotational element 12. Onuma: [0038]), 
wherein the probe holder is rotatable around the second axis by being translated along an arcuate path defined by the arc shape of the arc guide (e.g.,  a stationary portion of an arcuate second rotational element 12 (also defined as a rotation mechanism) is attached to a movable portion of the rotational element 11. Onuma: [0037] L.1-3. A needle guide 13 is attached to the movable portion of the second rotational element 12. Onuma: [0038].  The movable portion of the second rotational element 12 is arranged such that the rotation axis 22 is perpendicular to the rotation axis 21 of the first rotational element 11. In FIG. 2, the movable portion of the second rotational element 12 is arranged such that the rotation axis 22 coincides with the Z-axis. However, the rotation axis 22 is not fixed. When the movable portion of the first rotational element 11 is rotated an arbitrary angle, the rotation axis 22 is also rotated. For example, when the first rotational element 11 is rotated 90 degrees, the rotation axis 22 coincides with the X-axis. Onuma: [0046] L.1-11.  Therefore, the needle guide 13 is movable over an arcuate second rotational element 12), and 
wherein the probe holder is configured to simultaneously or sequentially guide a plurality of probes into a region of interest of a subject (e.g., In this device, the at least one needle guide includes at least one guide portion that guides a first needle-like instrument through a first puncture starting point and guides a second needle-like instrument through a second puncture starting point which is different from the first puncture starting point, wherein, the at least one needle guide is in a first position when guiding the first needle-like instrument and in a second position when guiding the second needle-like instrument, or a first needle guide includes a first guide portion that guides a needle-like instrument through the first puncture starting point and a second needle guide includes a second guide portion that guides a needle-like instrument through the second puncture starting point. Onuma: [0011] L.10-22.  In the case of percutaneous puncture treatment, the puncture target site is not directly visible, and therefore puncture needs to be performed on the basis of a medical image obtained using an MRI machine, a CT machine, or the like.  Onuma: [0005] L.1-5.  The medical support device according to claim 1, comprising at least a first needle guide and a second needle guide that simultaneously or sequentially attach to the second rotational element.  Onuma: Claim 2).

Regarding claim 2, Onuma teaches the system according to claim 1, 
wherein the probe holder includes a plurality of channels configured to simultaneously accept therein the plurality of probes (e.g., If the pivot point 30 coincides with a location on the skin 340f the patient (as shown in FIG. 18) or within a patient then this prevents accurate targeting when using multiple needles with a needle guide 13.  Onuma: [0127] L.15-19), and 
wherein, among the plurality of channels, each channel defines an insertion trajectory for each probe of the plurality of probes (e.g., For insertion, each needle path must be altered to move around prior needles because prior needles will pass through the pivot point 30. The pivot point 30 can also be offset from intersection 23. In the case where the pivot point 30 is located above the patient a desired needle path for multiple needles through the pivot point can be maintained even when using multiple needles without the needles overlapping. For example after the first needle is placed, user 19 can tilt the first needle to move the needle out of the way while inserting the next needle. Due to the first needle already being located within the patient, the tip will be stationary and just the portion of the needle remaining outside the patient will bend away from pivot point 30.  Onuma: [0127] L.19-31).

Regarding claim 3, Onuma teaches the system according to claim 2, 
wherein a top surface of the probe holder is flat and tangent to the curvature of the arc guide such that, among the plurality of channels, each channel is substantially perpendicular to the top surface of the probe holder (e.g., Needle guides 13 facing in different directions as shown in FIGS. 3A to 3C and FIGS. 4A to 4C are interchangeable with each other. Thus, several needle guides with the configuration of FIG. 3 and/or FIG. 4 may be positioned on the needle guide. FIG. 3A and FIG. 4A are front views, FIG. 3B and FIG. 4B are plan views, and FIG. 3C and FIG. 4C are isometric views. The needle guide 13b shown in FIGS. 4A to 4C is provided with a cutout so as to guide a needle-like instrument 10 in a direction that does not pass through the intersection 23 of the rotation axis 21 of the first rotational element 11 and the rotation axis 22 of the second rotational element 12.  Onuma: [0048].  Figs. 3A-3C show a guide with vertical cutout so that when on rotational element 12 as in the position as in Fig. 1, the top is tangent to the curvature of the rotational element 12.  It is obvious that when multiple needles are used with a needle guide 13, multiple cutoff shall be made), and 
wherein the plurality of probes can be inserted into the plurality of channels a same depth to have the tips of the probes at a same distance from the top surface along the insertion trajectory (e.g., The device and associated software can detect which needle guide is inserted and update the kinematics algorithm to match the current guide.  Onuma: [0122].  Therefore, when multiple needles are used with a needle guide 13, the associated software and the kinematics algorithm will cause each needle to be inserted the same depth with their tips being at the same distance from the surface of skin).

Regarding claim 4, Onuma teaches the system according to claim 2, 
wherein the plurality of channels are equidistant from each other, and wherein the plurality of probes are inserted parallel to each other (e.g., it is desired to avoid interference between instruments with a simple mechanism. Thus, there is need for a device that can be used with multiple instruments (such as needles) where the instruments can be placed at the target sites with little to no interference between the instruments without the need to re-install the device on the patient. Onuma: [0010] L.1-7. With more target positions, the possibility that interference between instruments occurs is increased. Therefore, one or more of the needle guide 13 can be configured to direct a needle to a point further away from the origin, or a plurality of needle guides 13 can be configured to face in different directions so that they can be interchanged.  Onuma: [0084]).

Regarding claim 5, Onuma teaches the system according to claim 4, 
wherein the probe holder holds the plurality of probes parallel to each other and spaced at a predetermined distance from each other (e.g., The medical support device is designed to be placed on a patient. Thus in in use in some embodiments, the first needle-like instrument is guided by the needle guide and is inserted into the body of a patient at a pre-determined angle and having a predetermined first puncture starting point where it punctures the patient's skin.  Onuma: [0154]), and 
wherein the predetermined distance is below a preset maximum distance to ensure that the plurality of probes form a single uniform ablation zone within the region of interest (e.g., In one example of an embodiment of the invention, the medical support device is placed on a patient above the patient's liver. An MRI image is obtained while the medical support device is affixed to the patient. An insertion trajectory is planned using the initial MRI image. The planning may include, for example, selecting different locations in a liver lesion for radio frequency ablation by touching the position points on a touch screen showing the MRI image. The coordinate conversion unit converts these positions on the image into target positions in the coordinate system. The angle calculation unit 2 then calculates combinations of target angles of the two rotational elements that provide correct needle insertion parameters for each the input target positions, and outputs the parameters to an interference analysis unit 3. Then, the medical support device is instructed to move the needle-like instrument guide into the first position. This probe location may be confirmed with an intra-procedural image. The user may then verify the location and insert the needle-like device into the patient's liver. Onuma: [0155] L.1-19).

Regarding claim 6, Onuma teaches the system according to claim 2, 
wherein the probe holder further comprises a plurality of doors and a corresponding plurality of adjusting mechanisms (e.g., In some embodiments, as shown in FIGS. 3 and 4, the cutout of the needle guide is triangular in shape. In other embodiments the cutout is a semicircle, square, rectangular, or having some other shaped. In other embodiments, instead of a cutout as described herein, the needle guide 13 may contain a through-hole that can be used to guide the needle. In some embodiments, in addition to a cutout, an additional element may be incorporated as part of the needle guide. Onuma: [0051] L.1-8), and 
wherein each pair of a door and an adjusting mechanism is configured to secure one or more than one probe among the plurality of probes (e.g., This additional element may be configured to hold and then release the needle after positioning, to, for example, allow a patient to resume breathing after needle placement. Onuma: [0051] L.9-11. When using multiple needles with a needle guide 13 (Onuma: [0127] L.18-19), the additional element is configured to hold and release the multiple needles).

Regarding claim 8, Onuma teaches the system according to claim 1, 
wherein the probe holder includes a single channel configured to sequentially accept therein the plurality of probes one-by-one (e.g., In FIG. 16, an example of a needle guide used in a system where the needle guide identity is sensed using a key design 28 is shown. For simplicity, only the needle guide and key 28 is shown. In this design, different pins are depressed depending on the shape of the key 28 attached to the needle guide. Based upon the combination of which pins are pressed, the identity of the needle guide can be deciphered. Onuma: [0124]), and 
wherein the rotatable portion is configured to rotate around the first axis such that, at each rotational position, the single channel of the probe holder defines a different insertion trajectory for each probe among the plurality of probes (e.g., The first rotational element 11 and the second rotational element 12 are optionally provided with scale-like position detection units 6a and 6b, with which the rotation angle of each rotational element can be detected.  Onuma: [0040]. Thus, in use, the medical support device is positioned on an object such as a human torso and the two rotational elements are rotated to define an optimal or predefined trajectory for a needle like element when inserted along the cut-out of the needle guide.  Onuma: [0041]).

Regarding claim 9, Onuma teaches the system according to claim 8, 
wherein the single channel is offset from a center point of the rotatable portion or of the probe holder by a fixed distance such that each probe among the plurality of probes can be inserted sequentially through a different insertion point without colliding at the center point (e.g., Needle guides 13 facing in different directions as shown in FIGS. 3A to 3C and FIGS. 4A to 4C are interchangeable with each other. Thus, several needle guides with the configuration of FIG. 3 and/or FIG. 4 may be positioned on the needle guide. FIG. 3A and FIG. 4A are front views, FIG. 3B and FIG. 4B are plan views, and FIG. 3C and FIG. 4C are isometric views. The needle guide 13b shown in FIGS. 4A to 4C is provided with a cutout so as to guide a needle-like instrument 10 in a direction that does not pass through the intersection 23 of the rotation axis 21 of the first rotational element 11 and the rotation axis 22 of the second rotational element 12.  Onuma: [0048]. On the other hand, the needle guide 13a shown in FIGS. 3A to 3C is provided with a cutout so as to guide a needle-like instrument 10 in a direction that passes through the intersection 23 of the two rotation axes.  Onuma: [0049]. In some embodiments, the needle guide 13 is inclined in a plane in which the second rotational element 12 rotates. However, as long as the straight line showing the guiding direction does not pass through the intersection 23 of the rotation axes of the two rotational elements, the present invention is not limited to this, and the needle guide 13 may be inclined in another direction, or may be translated.  Onuma: [0077] L.4-11).

Regarding claim 10, Onuma teaches the system according to claim 9, 
wherein the plurality of probes are inserted in a conical pattern, a parallel pattern, or a combination of both the conical pattern and the parallel pattern (e.g., As shown in FIG. 18, a pivot point 30 exists where, when using a needle guide 13, a needle or other needle like instrument must pass through in order to reach all target positions within a reachable volume 32. The needle reachable volume 32 is a cone shaped volume where the tip of the cone is located at the pivot point 30 and extends into the patient. The pivot point 30 can be located in a number of locations relative to the skin 34 of the patient. For example the pivot point 30 can be above the skin 34, on the skin 34, or within the patient.  Onuma: [0127] L.1-10), and 
wherein the single channel is offset from the center point so as to increase or maximize a number of probes that can be guided with the probe holder to or into the region of interest without colliding at the center point (e.g., the addition of an RF coil beneath the medical support device where the device initially has a pivot point at the skin moves the pivot point to a position above the skin's surface. If the pivot point 30 coincides with a location on the skin 340f the patient (as shown in FIG. 18) or within a patient then this prevents accurate targeting when using multiple needles with a needle guide 13. For insertion, each needle path must be altered to move around prior needles because prior needles will pass through the pivot point 30. The pivot point 30 can also be offset from intersection 23. In the case where the pivot point 30 is located above the patient a desired needle path for multiple needles through the pivot point can be maintained even when using multiple needles without the needles overlapping. For example after the first needle is placed, user 19 can tilt the first needle to move the needle out of the way while inserting the next needle. Due to the first needle already being located within the patient, the tip will be stationary and just the portion of the needle remaining outside the patient will bend away from pivot point 30.  Onuma: [0127] L.12-31).

Regarding claim 11, Onuma teaches the system according to claim 8, 
wherein the single channel is offset by the fixed distance defined as R according to the following equation:
R=((D*N)+S)/2π, where D is the diameter of the probe, N is the maximum number of probes that can be used in a procedure, and S is a safety margin to ensure there is no probe collision at the center point (e.g., If the needles are arranged the circumference of the circle within the first rotatable element 11, provided each needles are at a distance s, a minimum interference distance between two needles, then the circumference of N needles, each with diameter D and minimum separation s is N x (D + s) = 2R.  Rearranging the expression, R =  (NxD + Nxs)/2 or R = (NxD + S)/2 where S = Nxs = separation (interference) distance of needles).

Regarding claim 12, Onuma teaches the system according to claim 1, 
wherein the probe holder includes a main body and one or more than one door, the main body is mountable to the arc guide and the one or more than one door is attached to at least one outer surface of the main body (e.g., Needle guides 13 facing in different directions as shown in FIGS. 3A to 3C and FIGS. 4A to 4C are interchangeable with each other. Thus, several needle guides with the configuration of FIG. 3 and/or FIG. 4 may be positioned on the needle guide. FIG. 3A and FIG. 4A are front views, FIG. 3B and FIG. 4B are plan views, and FIG. 3C and FIG. 4C are isometric views. The needle guide 13b shown in FIGS. 4A to 4C is provided with a cutout so as to guide a needle-like instrument 10 in a direction that does not pass through the intersection 23 of the rotation axis 21 of the first rotational element 11 and the rotation axis 22 of the second rotational element 12. Onuma: [0048]. On the other hand, the needle guide 13a shown in FIGS. 3A to 3C is provided with a cutout so as to guide a needle-like instrument 10 in a direction that passes through the intersection 23 of the two rotation axes. Onuma: [0049]), and 
wherein one or more than one probe channel is formed by grooves provided in the one or more than one door and the at least one outer surface of the main body (e.g., The shape of the needle guide 13 does not necessarily have to be a cutout such as the triangular-shaped cutout as shown in FIGS. 3 and 4, and may be, for example, a tubular shape, a cylindrical shape, a trough shape, or such a shape that two parts hold an instrument there between (for example, two triangular, rectangular, or semicircular cutouts in two parts of a needle guide that are held or hinged together). Onuma: [0075]).

Regarding claim 13, Onuma teaches the system according to claim 12, 
wherein a first probe channel is formed by a first groove provided in a first door and a second groove provided in the at least one outer surface of the main body (e.g., The shape of the needle guide 13 does not necessarily have to be a cutout such as the triangular-shaped cutout as shown in FIGS. 3 and 4, and may be, for example, a tubular shape, a cylindrical shape, a trough shape, or such a shape that two parts hold an instrument there between (for example, two triangular, rectangular, or semicircular cutouts in two parts of a needle guide that are held or hinged together). Onuma: [0075]).

Regarding claim 14, Onuma teaches the system according to claim 13, 
wherein both the first groove and the second groove are v-shaped grooves (e.g., Needle guides 13 facing in different directions as shown in FIGS. 3A to 3C and FIGS. 4A to 4C are interchangeable with each other. Thus, several needle guides with the configuration of FIG. 3 and/or FIG. 4 may be positioned on the needle guide. FIG. 3A and FIG. 4A are front views, FIG. 3B and FIG. 4B are plan views, and FIG. 3C and FIG. 4C are isometric views. The needle guide 13b shown in FIGS. 4A to 4C is provided with a cutout so as to guide a needle-like instrument 10 in a direction that does not pass through the intersection 23 of the rotation axis 21 of the first rotational element 11 and the rotation axis 22 of the second rotational element 12. Onuma: [0048].  On the other hand, the needle guide 13a shown in FIGS. 3A to 3C is provided with a cutout so as to guide a needle-like instrument 10 in a direction that passes through the intersection 23 of the two rotation axes. Onuma: [0049]), and 
wherein, in the first probe channel, contact points between a cylindrical probe and the grooves are equally distributed around the circumference of the probe (e.g., For insertion, each needle path must be altered to move around prior needles because prior needles will pass through the pivot point 30. The pivot point 30 can also be offset from intersection 23. In the case where the pivot point 30 is located above the patient a desired needle path for multiple needles through the pivot point can be maintained even when using multiple needles without the needles overlapping. For example after the first needle is placed, user 19 can tilt the first needle to move the needle out of the way while inserting the next needle. Due to the first needle already being located within the patient, the tip will be stationary and just the portion of the needle remaining outside the patient will bend away from pivot point 30.  Onuma: [0127] L.19-31).

Regarding claim 15, Onuma teaches the system according to claim 1, further comprising: 
a processor operatively connected to the medical guidance apparatus (e.g., A processor 101 reads and executes a program code stored in a hard disk device 103 to execute a various type of process and control.  Onuma: [0067] L.2-4); 
a memory storing program code representing instructions to cause the processor to (e.g., A ram 102 temporarily stores information pieces, such as a program code executed by the processor 101. Onuma: [0067] L.4-6): 
acquire a scan image of the subject to be treated with multi-probe intervention (e.g., in the case of percutaneous puncture treatment, the puncture target site is not directly visible, and therefore puncture needs to be performed on the basis of a medical image obtained using an MRI machine, a CT machine, or the like. However, since these medical imaging machines are used, an image cannot be obtained in real time. Although an image can be obtained in real time by using a special MRI machine, in that case, the work need to be performed in a narrow space. In both cases, it is difficult to precisely reach the target, and therefore the operation takes time.  Onuma: [0005]); 
cause a display device to display the scan image (e.g., In some embodiments, the target positions are input as coordinates. In other embodiments, the target positions are provided by the user by indicating the position directly on a tomographic medical image (e.g., via a touch or a pointing device).  Onuma: [0055]); 
determine at least one region of interest in the scan image of the subject (e.g., In one example of an embodiment of the invention, the medical support device is placed on a patient above the patient's liver. An MRI image is obtained while the medical support device is affixed to the patient. An insertion trajectory is planned using the initial MRI image. Onuma: [0155] L.5-8); 
prompt a user to designate a target position within the least one region of interest in the displayed image (e.g., The planning may include, for example, selecting different locations in a liver lesion for radio frequency ablation by touching the position points on a touch screen showing the MRI image. Onuma: [0155] L.5-8 ); and 
guide insertion of the plurality of probes to or into the at least one region of interest based on the designated target position (e.g., The user optionally confirms the target angles presented on the presentation portion 4, and rotates the first rotational element 11 in FIG. 1 and the second rotational element 12 in FIG. 1 manually such that they are at the presented target angles. At this time, the user changes the position of the first rotational element 11 and the second rotational element 12 manually by referring the position detection units 6a and 6b provided on the rotational elements 11 and 12. In alternative embodiments, the positioning of rotational elements 11 and 12 is automated and the presentation portion is optional.  Onuma: [0062]).

Regarding claim 16, the claim is a method claim of combination of system claims 1 and 15.  The claim is similar in scope to the combination of claims 1 and 15 and it is rejected under similar rationale as the combination of claims 1 and 15.
Onuma claims “A method comprising: attaching a medical support device to a patient, … from the medical support device.” (Onuma: Claim 18).

Regarding claims 17-18, the claims are method claims of system claims 10-11 respectively. The claims are similar in scope to claims 10-11 respectively and they are rejected under similar rationale as claims 10-11 respectively.

Regarding claim 19, the claim is a non-transitory computer-readable storage medium claim of system claim 14.  The claim is similar in scope to claim 14 and it is rejected under similar rationale as claim 14.
Onuma teaches “Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s).” (Onuma: [0156] L.1-17).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Onuma as applied to claim 6 and further in view of Krumbiegel et al. (2018/0155970).

Regarding claim 7, Onuma teaches the system according to claim 6, wherein each adjusting mechanism is a set screw configured to hold one of the plurality of doors attached to the probe holder with an adjustable holding force (e.g., The shape of the needle guide 13 does not necessarily have to be a cutout such as the triangular-shaped cutout as shown in FIGS. 3 and 4, and may be, for example, a tubular shape, a cylindrical shape, a trough shape, or such a shape that two parts hold an instrument there between (for example, two triangular, rectangular, or semicircular cutouts in two parts of a needle guide that are held or hinged together). Onuma: [0075].  See 7_1 below).
While Onuma does not explicitly teach, Eklund teaches:
(7_1). each adjusting mechanism is a set screw configured to hold one of the plurality of doors attached to the probe holder with an adjustable holding force (e.g., At least one adjusting device may be provided for adjusting the basic clamping force. If a disk spring assembly is provided, it would be conceivable to provide at least one set screw that acts upon the disk spring assembly. Such an adjusting device makes it possible to specifically adjust the basic clamping force, i.e. the clamping force exerted by the assembly consisting of the at least one holding arm and the retaining disks arranged parallel thereto upon the assembly consisting of the contour element with the outer contour and the brake disks, for the respective application. In order to achieve an optimal clamping effect for these components of the door hinge, the device exerting the basic clamping force, particularly the spring assembly or disk spring assembly and the set screw, is arranged as close as possible to the contact region between the holding arm(s) and the retaining disks and the contour of the contour element, particularly the circular arc element, and the brake disks.  Krumbiegel: [0020].  Therefore, the set screw is used to act on the spring assembly to adjust the clamping force of the hinge door to hold the needles).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Krumbiegel into the teaching of Onuma so that the hinge door is conveniently controlled with a set screw.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611